UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7868



JEAN D. GERMAIN,

                                                 Plaintiff - Appellant,

          versus


WILLIAM SONDERVAN, Commissioner; THOMAS R.
CORCORAN, Warden; JAMES S. SMITH, SR., Chief
of Security; RORY WISE, Captain; WILLIAM
MORANT, Lieutenant; BERNARD JONES, Captain;
CAPTAIN ORANGE; DARRYL PUGH, Corporal; JAMES
FLOWERS, Corporal,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-3513-1-WDQ)


Submitted:   October 1, 2004                 Decided:   November 1, 2004


Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean D. Germain, Appellant Pro Se.        Sharon Stanley Street,
Assistant Attorney General, Stephanie Judith Lane Weber, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jean      D.   Germain   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for   the    reasons   stated   by   the    district    court.     See

Germain v. Sondervan, No. CA-02-3513-1-WDQ (D. Md. filed Oct. 29,

2003; entered Oct. 30, 2003).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                     - 2 -